Title: From James Madison to John Armstrong, 18 June 1814
From: Madison, James
To: Armstrong, John


        
          June 18. 1814
        
        Besides the tendency of the proposed attempt for removing the Indians North of the State of Ohio, to disquiet them, there are other objections to the measure. It may have a like tendency in its bearing on other Indians connected with the district given in exchange: And what merits particular attention, the territories contiguous to this district, whose peace and security might be affected, will probably be dissatisfied. A pointed remonstrance agst. such a measure was given in by the Delegate from Missouri. Its policy at this time, was not supported, if not opposed, by some of the most weighty characters of the State of Ohio.
        Instead of a Treaty of Alliance & subsidy specifying the pay, subsistance &c &c, which requiring the Sanctions of the Legislative branches could not have effect during this Campaign, without an Executive assumption, of the whole Treaty power, an Article will be better, simply obliging the Indians if required by the U.S, to enter into the War, & put themselves under their direction in the prosecution of it. This will lay us under no Treaty obligations: and leave the way open for the employment of the Indians as heretofore under military arrangements, for which explanations at the Treaty on the several necessary points, might sufficiently prepare them.
        A change in the instructions to the above effect, will probably reach the Comrs in time; but it will not avoid the incongruity of the proceeding.
        
          J.M.
        
      